DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2018 and 03/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
“200” (see figure 2); 
“13” (see figure 3 and 4); 
“400” (see figure 4); 
“600” (see figure 6); 
“700” (see figure 7); 
“800” (see figure 8); 
“900” (see figure 9); 
“905” (see figure 9).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Specification
The disclosure filed on 04/14/2018 is accepted by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
design structure tangibly embodied in a machine readable medium for designing, manufacturing, or testing an integrated circuit, the design structure comprising: an integrated optical circuit” it is indefinite a) what the design structure is? b) an integrated circuit cannot be embodied in a machine readable medium? c) the machine readable medium is indefinite without defining the features of the machine.
Regarding claim 21, it is also rejected because it is indefinite what they try to claim. Claim 21 claim “A design structure tangibly embodied in a machine readable medium for designing, manufacturing, or testing an integrated circuit, the design structure comprising: an integrated optical circuit” ..... “a reference waveguide”  …. “an optical interferometer system” … ”a phase shifting device” it is indefinite a) what the design structure is? b) an integrated circuit, waveguides and optical interferometer and a phase shifting device cannot be embodied in a machine readable medium? c) the machine readable medium is indefinite without defining the features of the machine.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-9, 16-17, 19-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carolan (US 20170351293 A1).
Regarding claims 1, 16, 19 and 22, Carolan discloses to process a plurality of phase-encoded optical input signals (abstract figure 4A-4D Carolan specifically discloses “Each MZI in the plurality of MZIs includes a first phase shifter configured to change a splitting ratio of the MZI and a second phase shifter configured to shift a phase of one output of the MZI” …  “FIGS. 4A-4C show a schematic of an optical neural network 400 using Mach-Zehnder interferometers (MZIs) for optical linear transformation. FIG. 4A shows that the optical neural network 400 includes an input layer 410, a sequence of hidden layers 420(1), 420(2), . . . , and 420(n) (collectively referred to as hidden layers 420), and an output layer 430. Each layer includes multiple neurons (illustrated as circles in FIG. 4A). For example, the input layer 410 includes four neurons 411, 412, 413, and 414 (also referred to as nodes). In some cases, each node, as indicated by circles in FIG. 4A, can include a waveguide (e.g., the input waveguides 122) and the arrows between the columns of circles can be photonic circuits to perform linear and/or nonlinear transformations (e.g., the optical interference unit 124 and/or the optical nonlinearity unit 126 in FIG. 1).” … “FIG. 4C shows a schematic of the optical interference unit 425 and the optical nonlinearity unit 426. The optical interference unit 425 includes interconnected MZIs 428. Each MZI 428 includes two input waveguides 442a and 442b, two arms 444a and 444b, and two output waveguides 446a and 446b. Each MZI 428 also includes a phase shifter 445a disposed on one arm 444a and another phase shifter 445b disposed on one output waveguide 446a”); and to provide a phase-encoded optical output signal as a function of the phase-encoded optical input signals, the phase-encoded optical output signal emulating a neuron functionality with respect to the plurality of phase-encoded optical input signals (abstract figure 4A-4D Carolan specifically discloses “Each MZI in the plurality of MZIs includes a first phase shifter configured to change a splitting ratio of the MZI and a second phase shifter configured to shift a phase of one output of the MZI” …  “FIGS. 4A-4C show a schematic of an optical neural network 400 using Mach-Zehnder interferometers (MZIs) for optical linear transformation. FIG. 4A shows that the optical neural network 400 includes an input layer 410, a sequence of hidden layers 420(1), 420(2), . . . , and 420(n) (collectively referred to as hidden layers 420), and an output layer 430. Each layer includes multiple neurons (illustrated as circles in FIG. 4A). For example, the input layer 410 includes four neurons 411, 412, 413, and 414 (also referred to as nodes). In some cases, each node, as indicated by circles in FIG. 4A, can include a waveguide (e.g., the input waveguides 122) and the arrows between the columns of circles can be photonic circuits to perform linear and/or nonlinear transformations (e.g., the optical interference unit 124 and/or the optical nonlinearity unit 126 in FIG. 1).” … “FIG. 4C shows a schematic of the optical interference unit 425 and the optical nonlinearity unit 426. The optical interference unit 425 includes interconnected MZIs 428. Each MZI 428 includes two input waveguides 442a and 442b, two arms 444a and 444b, and two output waveguides 446a and 446b. Each MZI 428 also includes a phase shifter 445a disposed on one arm 444a and another phase shifter 445b disposed on one output waveguide 446a”).

Regarding claim 8, Carolan discloses claim 1, Carolan also discloses a power normalization unit configured to perform a normalization of an output power of the phase-encoded optical output signal (figure 5 E normalized)
Regarding claim 9, Carolan discloses claim 8, Carolan also discloses an amplifier and a saturated absorber (Carolan specifically discloses “”  “Each MZI in the plurality of MZIs includes a first phase shifter configured to change a splitting ratio of the MZI and a second phase shifter configured to shift a phase of one output of the MZI. The network also includes an array of saturable absorbers, in optical communication with the plurality of interconnected MZIs, to nonlinearly transform the second array of optical signals into a third array of optical signals. Each saturable absorber in the array of saturable absorbers receives a corresponding optical signal in the second array of optical signals. The network further includes a detector array, in optical communication with the optical nonlinearity unit, to detect the third array of optical signals” … “In a SVD scheme, a general, real-valued matrix (M) can be decomposed as M=USV*, where U is an mxm unitary matrix, S is a mxn diagonal matrix with non-negative real numbers on the diagonal, and V* is the complex conjugate of an nxn unitary matrix V. The optical amplifiers) to implement matrix multiplication using matrix S, and a second MZI array 423 to implement matrix multiplication using matrix U.” … “The diagonal entries λi of matrix S are usually known as the singular values of the matrix M. A common convention is to list the singular values in descending order. In this case, the diagonal matrix S is uniquely determined by M. The diagonal matrix S can be obtained using a set of optical amplifiers. An optical amplifier is a device that amplifies an optical signal directly, without converting the optical signal to an electrical signal.” … “The optical nonlinearity unit 426 can include an array of saturable absorbers 427.”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Carolan as applied to claim 22 above and further in view of Cheng ("On-Chip Photonic Synapse", Sci. Adv. 3(9), pages 1-6, 2017).
Regarding Claim 23, Carolan discloses claim 22, Carolan doesn’t disclose synapse circuits, the synapse circuits being configured to process a phase-encoded optical input signal and to provide a phase-encoded output signal, the phase-encoded optical output signal emulating a synapse functionality with respect to the phase- encoded optical input signal. Chen discloses synapse circuits, the synapse circuits being configured to process a phase-encoded optical input signal and to provide a phase-encoded output signal, the phase-encoded optical output signal emulating a synapse functionality with respect to the phase- encoded optical input signal (abstract figures 3-4 Chen specifically discloses “The search for new “neuromorphic computing” architectures that mimic the brain’s approach to simultaneous processing and storage of information is intense. Because, in real brains, neuronal synapses outnumber neurons by many orders of magnitude, the realization of hardware devices mimicking the functionality of a synapse is a first and essential step in such a search. We report the development of such a hardware synapse, implemented entirely in the optical domain via a photonic integrated-circuit approach. Using purely optical means brings the benefits of ultrafast operation speed, virtually unlimited bandwidth, and no electrical interconnect power losses. Our synapse uses phase-change materials combined with integrated silicon nitride waveguides” ... “This STDP behavior could be achieved quite simply with an all-optical structure based on our photonic synapse (Fig. 4). As shown in Fig. 4A, the presynaptic signal with power Ppre is split into two beams with 50% phase modulator. The postsynaptic signal (Ppost) is also divided into two parts, with 50% transmitted and the remainder (Pin2) fed back to the interferometer. By adjusting the phase modulator, the net output power (Pout) of the interferometer obtains the tenability between zero and (Pin1 + Pin2), and this output is used to update the weight of the synapse”). Carolan and Chen are analogous art because they are from the same field of communications and face recognition. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Carolan the technique disclosed by Chen. The suggestion/motivation for doing so would have been to mimicking the functionality of a synapse as a first and essential step (Chen abstract). See also KSR Int'l Co. v. Teleflex Inc. Case cited as 550 US (2007).  In the KSR case, the Court stated that in certain circumstances what is obvious to try is also obvious, such as where "there is a design need or market pressure to solve a problem, and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." Regarding hindsight, the Court found that "[r]igid preventive rules that deny fact finders recourse to common sense . . . are neither necessary under our case law nor consistent with it." The Court stated that "familiar items may have obvious uses beyond their primary purposes," analogizing an obvious invention to the fitting together of pieces to a puzzle. The Court in this regard further stated that the person of ordinary skill is also a person of ordinary creativity, and not "an automaton.")
.
Allowable Subject Matter
Claims 3-7, 10-15, 18 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Michel (US 20060004681 A1) discloses artificial neuron with phase-encoded logic.
Abel (US 20170116514 A1) discloses optical synapse for neuromorphic networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JUAN A TORRES/           Primary Examiner, Art Unit 2636